MEMORANDUM**
Hector Lizardi Medrano appeals his conviction by guilty plea and the 135-month sentence imposed for conspiracy to distribute methamphetamine, in violation of 21 U. S.C. §§ 846 and 841(a)(1).
As part of his written plea agreement, Medrano waived his right to appeal the judgment and sentence. Because he received a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United *743States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.